PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/384,957
Filing Date: 12 Sep 2014
Appellant(s): CELLECTIS, S.A.



__________________
Salvatore J. Arrigo
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/7/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/25/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

           Claims 1-2, 15, 18-21, 23-25, and 27-29 are rejected under pre-AIA  35 U.S.C. 102(a) or pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Application Publication 2011/0301073, hereafter referred to as Gregory et al., with an effective filing date of 5/17/10.
Gregory et al. teaches nucleic acid sequences encoding chimeric proteins comprising a TALE binding protein operatively linked to an effector domain, where the effector domain is a transcriptional activator or repressor, or a domain with catalytic activity, such as a nuclease, and specifically the FokI endonuclease  (Gregory et al., paragraphs 17-39, and claims 1-26). All of the cited paragraphs make repeated reference to TALEN comprising TALE binding proteins and an endonuclease, particularly the FokI endonuclease. For example, in paragraph 28 of the Gregory specification:

Thus, in some aspects, the TALE fusion protein comprises a TALE-repeat domain fused to a nuclease domain (a "TALEN").  As noted above, in some embodiments the TALE repeat domain is further fused to an N-cap sequence and, optionally, a C-cap sequence.  In other embodiments, the nuclease domain is connected to either the amino terminus of the N-cap or carboxy terminus of the C-cap via linker peptide sequences that provide efficient catalytic function of the nuclease domain.  The nuclease domain may be naturally occurring or may be engineered or non-naturally occurring.  In some embodiments, the nuclease domain is derived from a Type IIS nuclease (e.g. FokI).  In other embodiments, the TALE DNA binding domain is operably linked to a Bfi I nuclease domain.  In some embodiments, the Fold domain is a single chain nuclease domain, comprising two cleavage half domains, and in others it is a FokI cleavage half domain.  In some aspects of the invention, a single TALEN protein is used by itself to induce a double strand break in a target DNA, while in others, the TALEN is used as part of a pair of nucleases.  In some embodiments, the pair comprises two TALENs comprising FokI half domains, wherein the pairing of the FokI half domains is required to achieve DNA cleavage, while in other cases the TALEN protein is used in combination with a zinc-finger nuclease wherein pairing of the two Fold cleavage domains is required to achieve DNA cleavage.  

Gregory et al. also teaches methods of genome editing comprising the introduction of a nucleic acid encoding the TALE or TALEN to a cell to target an endogenous gene locus, where the cell is an animal cell, and in particular a mouse or human cell - both mammalian cells (Gregory et al., paragraphs 17-39). Note that endogenous genomic locus sequence is present in a chromosome in the nucleus of a cell. Thus, Gregory teaches genome editing of genomic locus sequence present in a chromosome of a mammalian cell. Gregory et al. also teaches genetically modified animals whose genome comprises and/or have been edited by DNA encoding the designer TALE (Gregory et al., paragraphs 39, 82, and 245-248). Finally, Gregory et al. teaches that the methods of genome editing further include the introduction of an exogenous nucleic acid sequence to the target sequence in the genome of a cell using homology directed repair (Gregory et al., paragraph 330 and claim 24). Specific representative paragraphs from the Gregory specification cited above are provided here for convenience.
Gregory specification, paragraph 30, referring specifically to targeting an endogenous gene locus in a cell:

Also provided in the invention are TALENs (e.g., TALEN pairs) specific to any desired target locus (e.g., endogenous gene) in any cell type.  
	Non-limiting examples include TALENs specific for NTF3, VEGF, CCR5, 
IL2R.gamma., BAX, BAK, FUT8, GR, DHFR, CXCR4, GS, Rosa26, AAVS1 (PPP1R12C), MHC genes, PITX3, ben-1, Pou5F1 (OCT4), C1, RPD1, etc. 
 
Gregory specification, paragraph 31, also referring to targeting an endogenous cellular gene:

The TALE-repeat domains as described herein may bind to a target site that is upstream of, or adjacent to, a transcription initiation site of the endogenous cellular gene.

Gregory, paragraph 32, referring to NHEJ generated insertion/deletions in the target gene:
Cleavage of the targeted DNA may be followed by NHEJ wherein small insertions or deletions (indels) are inserted at the site of cleavage: These indels then cause functional disruption through introduction of non-specific mutations at the cleavage location. 

Gregory, paragraph 33, referring specifically to introducing an exogenous sequence into a target gene in the genome of a mammalian cell using TALEN mediated homologous recombination:
In yet another aspect, described herein is a method for introducing an exogenous sequence into the genome of a cell, the method comprising the steps of: (a) introducing, into the cell, one or more TALEN protein(s) (or polynucleotides encoding the TALEN protein(s)) that bind to a target site in a target gene under conditions such that the TALEN protein(s) is (are) expressed and the one or more target sites within the genes are cleaved; and (b) contacting the cell with an exogenous polynucleotide; such that cleavage of the DNA target site(s) stimulates integration of the exogenous polynucleotide into the genome by homologous recombination.  In certain embodiments, the exogenous polynucleotide is integrated physically into the genome.  In other embodiments, the exogenous polynucleotide is integrated into the genome by copying of the exogenous sequence into the host cell genome via specialized nucleic acid replication processes associated with homology-directed repair (HDR) of the double strand break. …… In certain embodiments, the exogenous sequence is integrated into the genome of a small animal (e.g. rabbit or rodent such as mouse, rat, etc.).

Gregory specification, paragraph 39, referring specifically to TALE-fusion protein mediated genetic modification of stem cells or embryo cells for the purpose of generating a transgenic animal, more specifically mammals such as mice, rats, or livestock:

In another aspect, described herein is a host cell comprising one or more TALE-fusion proteins and/or one or more polynucleotides (e.g., expression vectors encoding TALE-fusion proteins as described herein.  In certain embodiments, the host cell further comprises one or more zinc finger proteins and/or ZFP encoding vectors.  The host cell may be stably transformed or transiently transfected or a combination thereof with one or more of these protein expression vectors.  In other embodiments, the one or more protein expression vectors express one or fusion proteins in the host cell.  In another embodiment, the host cell may further comprise an exogenous polynucleotide donor sequence.  Any prokaryotic or eukaryotic host cells can be employed, including, but not limited to, bacterial, plant, fish, yeast, algae, insect, worm or mammalian cells……..In certain embodiments, the stem cell is a human induced pluripotent stem cells (hiPSC) or a human embryonic stem cell (hESC).  In any of the embodiments, described herein, the host cell can comprise an embryo cell, for example one or more mouse, rat, rabbit or other mammal cell embryos.  In some aspects, stem cells or embryo cells are used in the development of transgenic animals, including for example animals with TALE-mediated genomic modifications that are integrated into the germline such that the mutations are heritable.  In further aspects, these transgenic animals are used for research purposes, i.e. mice, rats, rabbits; while in other aspects, the transgenic animals are livestock animals, i.e. cows, chickens, pigs, sheep etc. In still further aspects, the transgenic animals are those used for therapeutic purposes, i.e. goats, cows, chickens, pigs; and in other aspects, the transgenic animals are companion animals, i.e. cats, dogs, horses, birds or fish. 


Thus, Gregory clearly and plainly teaches the claimed methods of modifying the genetic material of a cell, and methods for inducing homologous gene targeting in a mammalian cell as set forth in the claims as written.
Turning to the teachings of Gregory for specific RVD, Gregory et al. teaches TALENs which comprise a TALE repeat domain. Gregory et al. teaches methods of generating a TALE specific for a target nucleic acid sequence by engineering the TALE to comprise RVDs with nucleotide specificity to a target sequence, where the RVDs can include one or more novel/atypical RVDs set forth in TABLE 27 (A and B). (Gregory, TABLES 27A and B, paragraphs 17-39, and claims 1-26). For example, Gregory, paragraph 21, states:

	Additionally provided in this invention are novel (non-naturally 
	occurring) RVDs, differing from those found in nature, which are capable of 
	recognizing nucleotide bases.  Non-limiting examples of atypical or 
	non-naturally occurring RVDs (amino acid sequences at positions 12 and 13 of 
	the TALE repeat unit) include RVDs as shown in Table 30A, for example, VG and 
	IA to recognize T, RG to recognize A and T, and AA to recognize A, C, and T are 
	provided.  Also provided are RVDs capable of interacting equally with all 
	nucleotide bases (e.g. A, C, T, and G).  Additional RVDs useful in the 
compositions and methods described herein are shown in Table 27.

TABLE 27A lists exemplary novel RVDs which include RE for C and GR for G. TABLE 27B further lists the RVD KL for A. All three of these atypical RVDs exhibited binding above background to the nucleotide recited in the claims. Note that TABLES 27A and B list other RVDs as well which are recited in the instant claims.
	Thus, by teaching all the elements of the claimed methods, Gregory et al. anticipates the instant invention as claimed. 

(2) Response to Argument

The appellant argues that Gregory does not teach all elements of the claims as arranged in the claims. The appellant argues that the examiner impermissibly picks and chooses from diverse sections of the specification to form the rejection, and has chosen RVDs from Table 27B that Gregory indicates do not work. According to appellant, Gregory teaches against using the claimed RVDs, since according to appellant, Table 27B does not show the claimed RVDs as exhibiting high specific binding to the claimed targeted bases, and the rejection does not address why a skilled artisan would choose to make a TALEN with the claimed RVDs. The appellant also argues that Table 27B only measures binding of the RVDs to a target sequence and not cleavage. The appellant argues that in the absence of specific high binding to specific bases, there would be no reason to select these RVDs for use in a TALEN. The appellant then reasons that since the claimed RVDs do not show specific high binding to the base recited in the instant claims, this teaching cannot be combined with other teachings of Gregory. 
The appellant then compares the specific binding of the RVD NI for A, where NI is considered a typical RVD for recognizing A, with atypical RVDs disclosed by Gregory as preferred embodiments, and with the atypical RVDs recited in the instant claims. According to appellant, Gregory singled out HI, KI, and RI as preferred embodiments of atypical RVDs because they exhibited binding to A similar to that of the canonical RVD NI for A. Appellant argues that the RVDs recited in the instant claims as recognizing A show little to no binding to A in Table 27b and that the binding seen was not specific for the nucleotide recited in appellant’s claims. For atypical KL binding to A, the appellant argues that the binding shown in Table 27b is 10 fold less than the binding of the canonical NI, and that therefore Gregory lacks any disclosure that this RVD can be used in engineering a protein. Appellant follows this argument with the statement that since Gregory did not test TALENS containing any of the RVDs recited in the instant claims that Gregory lacks the disclosure that these RVDs could be used in the claimed methods. 
The appellant repeats this analysis and arguments for the typical, canonical RVD for C and G identified by Gregory, versus the preferred atypical RVD for C and G disclosed by Gregory, versus the RVDs recited in appellant’s claims for C and G which are also recited in Gregory Table 27B. Again, appellant argues that the claimed RVDs show little or no binding and no specific binding to the claimed nucleotides C or G  in Gregory Table 27B as compared to the canonical or preferred RVDs for C or G taught by Gregory, and that since Gregory did not test these RVDs in a TALEN, Gregory does not disclose the use of any of the claimed RVDs in a TALEN as claimed. 
In response, the instant rejection is a 102 rejection for anticipation, not an obviousness rejection. Whether or not a skilled artisan would want to make a TALEN as claimed or whether a skilled artisan would wish to combine the use of an RVD from TABLE 27A or TABLE 27B with a TALEN methodology is not the correct basis for a 102 rejection. The question of anticipation, as noted by appellant elsewhere in their response, is whether the reference teaches all the elements of the claimed invention as arranged in the claims under examination. Contrary to appellant’s arguments, Gregory et al. does in fact teach all of the elements of the methods as claimed in the order they are arranged in the claim. The rejection of record notes that Gregory et al. teaches nucleic acid sequences encoding chimeric proteins comprising a TALE binding protein operatively linked to an effector domain, where the effector domain is a transcriptional activator or repressor, or a domain with catalytic activity, such as a nuclease, and specifically the FokI endonuclease  (Gregory et al., paragraphs 17-39, and claims 1-26). All of these paragraphs make repeated reference to TALEN comprising TALE binding proteins and an endonuclease, particularly the FokI endonuclease. Direct quotations from a cited reference are not required to establish anticipation. However, here is one example from the cited paragraphs, 
Gregory specification, paragraph 28:

Thus, in some aspects, the TALE fusion protein comprises a TALE-repeat domain fused to a nuclease domain (a "TALEN").  As noted above, in some embodiments the TALE repeat domain is further fused to an N-cap sequence and, optionally, a C-cap sequence.  In other embodiments, the nuclease domain is connected to either the amino terminus of the N-cap or carboxy terminus of the C-cap via linker peptide sequences that provide efficient catalytic function of the nuclease domain.  The nuclease domain may be naturally occurring or may be engineered or non-naturally occurring.  In some embodiments, the nuclease domain is derived from a Type IIS nuclease (e.g. FokI).  In other embodiments, the TALE DNA binding domain is operably linked to a Bfi I nuclease domain.  In some embodiments, the Fold domain is a single chain nuclease domain, comprising two cleavage half domains, and in others it is a FokI cleavage half domain.  In some aspects of the invention, a single TALEN protein is used by itself to induce a double strand break in a target DNA, while in others, the TALEN is used as part of a pair of nucleases.  In some embodiments, the pair comprises two TALENs comprising FokI half domains, wherein the pairing of the FokI half domains is required to achieve DNA cleavage, while in other cases the TALEN protein is used in combination with a zinc-finger nuclease wherein pairing of the two Fold cleavage domains is required to achieve DNA cleavage.  (underline emphasis added by examiner)

The rejection of record also cited Gregory et al. for teaching methods of genome editing comprising the introduction of a nucleic acid encoding the TALE or TALEN to a cell to target an endogenous gene locus, where the cell is an animal cell, and in particular a mouse or human cell - both mammalian cells (Gregory et al., paragraphs 17-39). Note that an endogenous genomic locus sequence is present in a chromosome in the nucleus of a cell. Thus, Gregory does teach genome editing of endogenous genomic locus sequence present in a chromosome of a mammalian cell. Gregory et al. also teaches genetically modified animals whose genome comprises and/or have been edited by DNA encoding the designer TALE (Gregory et al., paragraphs 39, 82, and 245-248). Finally, Gregory et al. teaches that the methods of genome editing further include the introduction of an exogenous nucleic acid sequence to the target sequence in the genome of a cell using homology directed repair (Gregory et al., paragraph 330 and claim 24). These are all specific citations for sections of Gregory which teach limitations present in the claim’s methods and in the arranged order. Although not required, here are some more specific examples, though it is reiterated that these teachings are repeated in multiple paragraphs and portions of Gregory, including the claims of Gregory, and are not limited to examples provided below.  Note that all underline emphasis is provided by the examiner. 
Gregory specification, paragraph 30:

Also provided in the invention are TALENs (e.g., TALEN pairs) specific to any desired target locus (e.g., endogenous gene) in any cell type.  
	Non-limiting examples include TALENs specific for NTF3, VEGF, CCR5, 
IL2R.gamma., BAX, BAK, FUT8, GR, DHFR, CXCR4, GS, Rosa26, AAVS1 (PPP1R12C), MHC genes, PITX3, ben-1, Pou5F1 (OCT4), C1, RPD1, etc. 
 
Gregory specification, paragraph 31:

 The TALE-repeat domains as described herein may bind to a target site that is upstream of, or adjacent to, a transcription initiation site of the endogenous cellular gene.

Gregory specification, paragraph 32:
Cleavage of the targeted DNA may be followed by NHEJ wherein small insertions or deletions (indels) are inserted at the site of cleavage: These indels then cause functional disruption through introduction of non-specific mutations at the cleavage location. 

Gregory specification, paragraph 33:
In yet another aspect, described herein is a method for introducing an exogenous sequence into the genome of a cell, the method comprising the steps of: (a) introducing, into the cell, one or more TALEN protein(s) (or polynucleotides encoding the TALEN protein(s)) that bind to a target site in a target gene under conditions such that the TALEN protein(s) is (are) expressed and the one or more target sites within the genes are cleaved; and (b) contacting the cell with an exogenous polynucleotide; such that cleavage of the DNA target site(s) stimulates integration of the exogenous polynucleotide into the genome by homologous recombination.  In certain embodiments, the exogenous polynucleotide is integrated physically into the genome.  In other embodiments, the exogenous polynucleotide is integrated into the genome by copying of the exogenous sequence into the host cell genome via specialized nucleic acid replication processes associated with homology-directed repair (HDR) of the double strand break. …… In certain embodiments, the exogenous sequence is integrated into the genome of a small animal (e.g. rabbit or rodent such as mouse, rat, etc.).

Gregory specification, paragraph 39:

In another aspect, described herein is a host cell comprising one or more TALE-fusion proteins and/or one or more polynucleotides (e.g., expression vectors encoding TALE-fusion proteins as described herein.  In certain embodiments, the host cell further comprises one or more zinc finger proteins and/or ZFP encoding vectors.  The host cell may be stably transformed or transiently transfected or a combination thereof with one or more of these protein expression vectors.  In other embodiments, the one or more protein expression vectors express one or fusion proteins in the host cell.  In another embodiment, the host cell may further comprise an exogenous polynucleotide donor sequence.  Any prokaryotic or eukaryotic host cells can be employed, including, but not limited to, bacterial, plant, fish, yeast, algae, insect, worm or mammalian cells……..In certain embodiments, the stem cell is a human induced pluripotent stem cells (hiPSC) or a human embryonic stem cell (hESC).  In any of the embodiments, described herein, the host cell can comprise an embryo cell, for example one or more mouse, rat, rabbit or other mammal cell embryos.  In some aspects, stem cells or embryo cells are used in the development of transgenic animals, including for example animals with TALE-mediated genomic modifications that are integrated into the germline such that the mutations are heritable.  In further aspects, these transgenic animals are used for research purposes, i.e. mice, rats, rabbits; while in other aspects, the transgenic animals are livestock animals, i.e. cows, chickens, pigs, sheep etc. In still further aspects, the transgenic animals are those used for therapeutic purposes, i.e. goats, cows, chickens, pigs; and in other aspects, the transgenic animals are companion animals, i.e. cats, dogs, horses, birds or fish. 


Thus, Gregory clearly and plainly teaches the claimed methods of modifying the genetic material of a cell, and methods for inducing homologous gene targeting in a mammalian cell as set forth in the claims as written using steps arranged in the same order as set forth in the claimed methods. Contrary to appellant’s arguments, there was no need to pick and choose from diverse sections of Gregory, as Gregory, in consecutive paragraphs in the same section of the specification, see quotes above, discloses the same methods steps as forth in appellant’s claimed methods. 
In regards to the use of specific atypical RVDs such as the RVDs recited in appellant’s claims, it is first noted that the appellant appears to be basing their arguments in part on limitations which are not present in the instant methods. Specifically, the appellant argues repeatedly that Gregory does not show that each of the RVDs recited in appellant’s claims exhibit specific high binding to the nucleotide recited in the appellant’s claimed method. However, high, specific binding is not a limitation in the instant claims. The claims as written, simply recite that that TALE domain comprise a plurality of TALE repeat sequences each one comprising an RVD which is responsible for binding to one specific nucleotide in the nucleic acid target sequence, and that one or more of the RVD are selected from a group consisting of DL, FL,GL, IL, KL…… for recognizing A…, RE for recognizing C…, ER, FR, GR, LR…. for recognizing G (see for example independent claims 1 and 2). All that is required to meet the limitations of these claims is that the RVD- KL for example, recognize A. There is no requirement that the recognition be specific to only A, or that the binding of KL to A be high or strong. In other words, there is no limitation in the claims that requires that a reference teach that KL binds exclusively or more strongly to A than to any other nucleotide, or that the recognition of KL for A be “high” or strong or equivalent to the recognition of A by a canonical RVD. In addition, the methods as claimed do not recite any specific level of binding of the TALEN comprising one or more atypical RVD to the target sequence, or any specific level of cleaving target sequence using the claimed TALEN proteins. 
Turning to the teachings of Gregory for specific RVD, Gregory et al. teaches, as annotated above, TALENs which comprise a TALE repeat domain. Thus, the teachings for TALENs necessarily rest on the teachings of Gregory for TALEs. Gregory et al. teaches methods of generating a TALE specific for a target nucleic acid sequence by engineering the TALE to comprise RVDs with nucleotide specificity to a target sequence, where the RVDs can include one or more novel/atypical RVDs set forth in TABLE 27 (A and B). (Gregory, TABLES 27A and B, paragraphs 17-39, and claims 1-26). For example, Gregory, paragraph 21, states:
	Additionally provided in this invention are novel (non-naturally 
	occurring) RVDs, differing from those found in nature, which are capable of 
	recognizing nucleotide bases.  Non-limiting examples of atypical or 
	non-naturally occurring RVDs (amino acid sequences at positions 12 and 13 of 
	the TALE repeat unit) include RVDs as shown in Table 30A, for example, VG and 
	IA to recognize T, RG to recognize A and T, and AA to recognize A, C, and T are 
	provided.  Also provided are RVDs capable of interacting equally with all 
	nucleotide bases (e.g. A, C, T, and G).  Additional RVDs useful in the 
compositions and methods described herein are shown in Table 27.
The claims of Gregory also demonstrate that the RVDs listed in Table 27 are considered part of their invention and are to be used to make TALE proteins- see for example Gregory claim 3. TABLE 27A lists exemplary novel RVDs which include RE for C and GR for G. TABLE 27B further lists the RVD KL for A. All three of these atypical RVDs exhibited binding above background to the nucleotide recited in the claims. Again, there is no limitation in the claim that the binding be specific for one nucleotide or that the binding be “high”. Note as well that TABLES 27A and B further list other RVDs which are claimed in the instant claims. It is also reiterated while Gregory provided some additional functional information regarding specific atypical RVDs which are not claimed by appellant, see for example Gregory, paragraph 21, this paragraph actually states that the 4 atypical RVDs are non-limiting examples and that additional RVDs useful in the compositions and methods described herein are shown in Table 27. Clearly, Gregory did not intend practice of their disclosed methods to be limited to a few RVDs which they selected for additional testing but rather Gregory teaches to use the atypical RVDs present in Table 27, which include RVDs as currently claimed. There is also no teaching in Gregory that only certain RVDs present in Table 27 are to used. Rather, Gregory specifically teaches to use any one or more of the RVDs present in Table 27 in a TALE protein for use in methods of genetically modifying a target endogenous gene locus in a mammalian cell. Finally, it is noted that anticipation does not require the actual creation or reduction to practice of the prior art subject matter; anticipation requires only an enabling disclosure. In re Donohue, 766 F.2d 531, 533 [226 USPQ 619] (Fed. Cir. 1985). A reference may enable one of skill in the art to make and use a compound even if the author or inventor did not actually make or reduce to practice that subject matter. Bristol-Myers, 246 F.3d at 1379; see also In re Donohue, 766 F.2d at 533. A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm.Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). 
	Therefore, for the reasons set forth above, it is maintained that Gregory et al., by  teaching all the limitations of the claims as written, anticipates the invention as claimed. 

For the above reasons, it is believed that the rejection should be sustained.


Respectfully submitted,
Anne Marie S. Wehbe, Ph.D.
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        
Conferees:
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633                                                                                                                                                                                                        
/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.